3DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received August 26, 2022.  Claims 32-51 are currently pending.

Response to Amendment
The claims as amended now contain an optional builder and so references that were previously withdrawn may now be used to reject the present claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-35, 37-51 are rejected under 35 U.S.C. 103 as being unpatentable over Markussen et al, WO 90/09428.
Markussen et al teach a detergent additive granulate comprising 10kg of savinase granulate as an inner core coated with an outer shell comprising 1.5kg 
2,2'-Stilbenedisulfonic acid, 4,4'-bis((4-anilino-6-morpholino-s-triazin-2-yl)amino)-, disodium salt, 0.4kg titanium dioxide, and sodium sulfate (salt) (page 11, example 8).   Though titanium dioxide is present in this example, it is an optional additive in the coatings (see at least example 12), and so it would have been obvious for one of ordinary skill in the art to form a coating absent the titanium dioxide with confidence of forming an effective enzyme granule.

Claims 32-51 are rejected under 35 U.S.C. 103 as being unpatentable over Keningley, US 2013/0281346, alone or in view of Schmeidel et al, US 2009/0156454.
Keningley teaches a particulate detergent with a coating comprising an inorganic salt and fluorescent agent (see abstract).  The reference specifically teaches that placing the fluorescer in the coating not only improves the appearance of the coating, but it also reduces the transmittance of UV light into the core of the particle, which is advantageous if there are components in the core, such as protease, that could be damaged by the radiation (¶24).  Suitable fluorescent agents include distyryl biphenyls (¶20) which may be present in amounts as high as 2% (¶19), and one or more enzymes are preferably present in the composition (¶90).  It would have been obvious for one of ordinary skill in the art to prepare a detergent granule with a protease enzyme in the core and a fluorescing agent in the coating as the reference specifically teaches this as advantageous for preserving the enzyme activity.  The reference teaches one or more enzymes, and preferably the level of each enzyme is up to 0.5 wt% protein (¶90 and 91, emphasis added).  The examiner maintains therefore, the reference contemplates amounts of enzyme in excess of 0.5 wt% protein, and so this limitation is satisfied. 
With respect to claims 36 and 39, Tinopal CBS and Tinopal DMS are well-known fluorescers and are taught by the reference (¶22).
In the alternative, Schmeidel teaches enzyme granulates containing 42% enzyme (¶407, example 8), and enzymes may be present in amounts as high as 5% active protein (¶100).  Schmeidel is relied upon to demonstrate it is well-known in the art to form enzyme-containing granulates with high amounts of enzyme as may be desired by the formulator and so one of ordinary skill in the art, aware of this teaching, would find it obvious to add at least 0.5% active protein enzyme in the detergent granulates of Keningley with complete confidence of successfully forming an effective enzyme-containing detergent granule.

Claims 32-38, and 40-51 are rejected under 35 U.S.C. 103 as being unpatentable over Ridyard, US 6,159,920 alone or in view of Schmeidel et al, US 2009/0156454.
	Ridyard teaches detergent particles with a coating comprising a fluorescent whitening agent (see abstract).  An example of such a particle is formed by adding dry ingredients to a mix drum, which in itself forms particles, followed by spraying the particles with a nonionic surfactant/optical brightener mixture, followed by spraying on perfume and dusting with zeolite (col. 10, example 4).  It is clear from this example that the enzymes are present in the core and the brightener is present in the coating. Suitable fluorescent agents include Tinopal CBS (col. 2, line 5).  It would have been obvious for one of ordinary skill in the art to prepare a detergent granule with the above brightener as the reference specifically teaches this as a preferred brightener of the invention.
In the alternative, Schmeidel teaches enzyme granulates containing 42% enzyme (¶407, example 8), and enzymes may be present in amounts as high as 5% active protein (¶100).  Schmeidel is relied upon to demonstrate it is well-known in the art to form enzyme-containing granulates with high amounts of enzyme as may be desired by the formulator and so one of ordinary skill in the art, aware of this teaching, would find it obvious to add at least 0.5% active protein enzyme in the detergent granulates of Ridyard with complete confidence of successfully forming an effective enzyme-containing detergent granule.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761